 



Exhibit 10 (c)
Form of Restricted Stock Agreement: Officers Deferred Annual Bonus
THE LAMSON & SESSIONS CO.
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of February
___, 2006 (the “Date of Grant”), by and between The Lamson & Sessions Co., an
Ohio corporation (the “Company”), and                     , an employee of the
Company (the “Grantee”), pursuant to the Company’s 1998 Incentive Equity Plan,
as amended and restated (the “Plan”).
RECITALS
     A. The Grantee has made an election under the Company’s Deferred
Compensation Plan for Executive Officers (the “Deferred Plan”) to defer the
payout of ___ percent of the Grantee’s short-term incentive compensation payable
for the fiscal year ended December 31, 200_. An additional amount of 20% of the
deferred income amount will be issued in Restricted Shares under the Plan,
pursuant to the terms of this Agreement.
     B. On the Date of Grant, the Governance, Nominating and Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company duly authorized the payment to the Grantee of $                     in
incentive compensation for the fiscal year ended December 31, 200. The Grantee
has deferred $                     of this amount pursuant to the terms of the
Deferred Plan.
     C. On the Date of Grant, the Committee duly adopted a resolution
authorizing the execution of a restricted stock agreement in the form of this
Agreement.
AGREEMENT
     NOW, THEREFORE, subject to the terms and conditions of the Plan and this
Agreement, the Company hereby agrees to grant to the Grantee
                     Restricted Shares (the “Restricted Shares”), effective as
of the Date of Grant and subject to the Plan and the following additional terms,
conditions, limitations and restrictions:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Capitalized terms not otherwise defined in this Agreement have the meanings
stated in the Plan, unless the context clearly indicates otherwise.
ARTICLE II
CERTAIN TERMS OF RESTRICTED SHARES
     1. Signing of and Compliance With Agreement. Grantee shall not have any
right with respect to the Restricted Shares issued pursuant to this Agreement,
unless and until Grantee has executed this Agreement and has delivered a fully
executed copy hereof to the Company, and has otherwise complied with the
applicable terms and conditions of this Agreement.
     2. Stock Certificates. Grantee shall be issued a stock certificate with
respect to these Restricted Shares. This certificate shall be registered in the
name of Grantee, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, substantially
in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
LAMSON & SESSIONS CO. 1998 INCENTIVE EQUITY PLAN AND AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE LAMSON & SESSIONS CO. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE IN THE OFFICES OF THE LAMSON & SESSIONS CO.,
CLEVELAND, OHIO AND WILL BE MAILED TO THE REGISTERED OWNER, WITHOUT CHARGE,
WITHIN FIVE DAYS AFTER RECEIPT OF WRITTEN REQUEST THEREFOR.
     3. Certificates in Company Custody. Stock certificates evidencing
Restricted Shares shall be held in custody by the Company until the restrictions
thereon shall have lapsed, and as a condition of any Restricted Shares, the
Grantee shall have delivered a stock power relating to the Restricted Shares.

-2-



--------------------------------------------------------------------------------



 



     4. Restriction Period. Subject to the provisions of the Plan and this
Agreement, during the period from the Date of Grant until February ___, 200_
(the “Restriction Period”), the Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise encumber Restricted Shares awarded under
the Plan, except that the Grantee’s rights with respect to such Restricted
Shares may be transferred by will or pursuant to the laws of descent or
distribution pursuant to the Deferred Plan.
     5. Acceleration of Restricted Shares. Notwithstanding Section 4 of this
Article II, in the event of a Change in Control or the involuntary termination
the Grantee’s employment with the Company by reason of the Grantee’s death or
disability, the Grantee is immediately entitled to receive the Restricted
Shares.
     6. Treatment of Dividends. The Grantee shall have, with respect to the
Restricted Shares covered by this Agreement, all of the rights of a shareholder
of the Company, including the right to vote the shares, and the right to receive
any dividends. However, any dividends on such shares shall be automatically
deferred and reinvested in additional Restricted Shares subject to the same
restrictions as the underlying award (as long as there are sufficient shares
available under Section 3 of the Plan).
     7. Forfeiture. Upon termination of the Grantee’s employment with the
Company or any Subsidiary during the Restriction Period for any reason other
than death, or disability or Change in Control, all shares still subject to
restriction shall be forfeited by the Grantee.
     8. Delivery of Shares. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Shares, unrestricted certificates for such
shares shall be delivered to the Grantee.
ARTICLE III
GENERAL PROVISIONS
     1. Compliance with Law. Notwithstanding any other provision of this
Agreement, the Company may not issue any of the Restricted Shares if such
issuance would result in a violation of law.

-3-



--------------------------------------------------------------------------------



 



     2. Adjustments. The Board may (a) make any adjustments in the number or
kind of Restricted Shares or other securities covered by this Agreement that the
Committee determines in good faith to be equitably required, or (b) provide
alternative consideration to the Grantee in substitution of any or all of the
Grantee’s rights under this Agreement, in order to prevent any dilution or
expansion of the Grantee’s rights under this Agreement that otherwise would
result from any (i) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(ii) merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation of the Company or other
distribution of assets, issuance of rights or warrants to purchase securities of
the Company or (iii) other transaction or event having an effect similar to any
of the foregoing.
     3. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any delivery
of Common Shares to the Grantee, and the amounts available to the Company for
such withholding are insufficient, it shall be a condition to the receipt of
such delivery that the Grantee make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld. All or any part of
such withholding requirements may be satisfied, at the election of the Grantee,
by the surrender to the Company of a portion of the Restricted Shares that have
become non-forfeitable under this Agreement. Restricted Shares surrendered to
satisfy withholding requirements pursuant to this Section 3 of Article III shall
be credited against such withholding requirements at the Market Price per Share
on the date of such surrender, and the value of such Restricted Shares
surrendered shall not exceed the minimum amount of taxes required to be withheld
by the Company.
     4. Right to Terminate Employment. No provision of this Agreement limits any
right that the Company or a Subsidiary may otherwise have to terminate the
employment of the Grantee at any time.

-4-



--------------------------------------------------------------------------------



 



     5. Relation to Other Benefits. The Company will not take into account any
economic or other benefit to the Grantee under this Agreement or the Plan in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary. The Company will not reduce the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary as a result of any economic or
other benefit to the Grantee under this Agreement or the Plan.
     6. Amendments. Any amendment to the Plan will be deemed to be an amendment
to this Agreement to the extent that the Plan amendment (a) is applicable to
awards of Restricted Shares and (b) does not adversely affect the rights of the
Grantee with respect to the Restricted Shares. In order for a Plan amendment
that adversely affects the Restricted Shares to be effective against the
Grantee, the Grantee must consent to such Plan amendment.
     7. Severability. If any provision of this Agreement is invalidated for any
reason by a court of competent jurisdiction, the invalid provision will be
deemed to be separable from the other provisions of this Agreement and the
remaining provisions will continue to be valid and fully enforceable.
     8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original but all of which together constitute
one and the same document.
     9. Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Ohio, without giving effect to its
principles of conflict of laws.

            THE LAMSON & SESSIONS CO.
      By:           Chairman of the Board and         Chief Executive Officer   
 

                  Grantee:                        

Date:                     

-5-